Citation Nr: 1620144	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for right Achilles tendonitis.

5.  Entitlement to service connection for left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 2009.

These matters come properly before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).

In his March 2013 substantive appeal, the Veteran requested a Board hearing via videoconference.  He was scheduled for the requested hearing in January 2016, but did not appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the Veteran has a bilateral hearing loss disability for VA purposes.

2.  There is no competent evidence of a current right knee disability.

3.  There is no competent evidence of a current left knee disability.

4.  There is no competent evidence of current right Achilles tendonitis.

5.  There is no competent evidence of current left Achilles tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

4.  The criteria for service connection for right Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

5.  The criteria for service connection for left Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to the service connection claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefits sought.

The Board concludes that VA's duty to assist has also been satisfied.  The Veteran's service treatment records and his lay statements are in the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was still serving on active duty when he initially filed the claims in August 2009, and he does not indicate that there are any outstanding post-service VA or private medical records.

The Veteran was also provided a VA audiology examination and a VA general medical examination in October 2009 to determine the nature and etiology of the claimed disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).  The VA examination does not show a current bilateral hearing loss disability for VA purposes or current knee disability or Achilles tendonitis.  Although the examiner did not address the etiology of the claimed conditions, as service connection for bilateral hearing loss, for a bilateral knee disability, or for bilateral Achilles tendonitis may not be granted in the absence of any current disability, any claim as to an inadequate VA examination is moot.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss and arthritis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran is seeking service connection for bilateral hearing loss, bilateral knee disability and bilateral Achilles tendonitis.  

With regard to hearing loss, he has reported noise exposure associated with flying multiple direct combat missions with additional 16 years of flight line noise exposure.  During an October 2009 VA examination, he reported in-service noise exposure as a helicopter pilot and armament technician with noise exposure from helicopters and flight line and gunfire.  Post service, he had noise exposure as a helicopter instructor.

With regard to knee and Achilles tendonitis conditions, the Veteran has reported he was required to perform physical training (PT) five days a week for the 20 years of his service and run up to 5 times weekly during that time.  He relates that during the last several years of his service, he started to experience knee and calf pain as being attributed to the PT and running.

However, the medical evidence of record fails to show a current diagnosis of the claimed conditions.  

In conjunction with the current claim, the Veteran was provided a VA audiological examination in October 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
20
30
RIGHT
15
5
5
10
10

Speech audiometry revealed speech recognition ability of 100 percent in both ears, using the Maryland CNC word list.  The examiner noted diagnoses of clinical normal hearing in the right ear and hearing loss that was not disabling per 38 C.F.R. § 3.385 in the left ear.  This evidence demonstrates that the Veteran's right and left hearing does not meet the criteria to be a disability for VA purposes under 38 C.F.R. § 3.385.  

There is no other report of hearing evaluation showing a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To that effect, the Veteran's claim was received in August 2009 and service treatment records include numerous hearing evaluation reports.  Among the more recent ones, an April 2009 audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
-5
0
5
30
RIGHT
10
0
5
0
0

A December 2008 audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
-5
0
5
30
RIGHT
10
0
5
5
5

On a March 2007 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
-5
-5
-5
25
RIGHT
5
0
5
0
-5

With regard to the claimed knee disability, an October 2009 VA examiner noted past medical a history of Osgood-Schlatter, which was diagnosed at the age of 17 or 18; however, the Veteran reported the condition was not bothersome at the time of enlistment.  The examiner further noted the Veteran's complaints of knee pain during service in 2003, at which time the Veteran recalled onset of symptoms.  Presently, the Veteran had intermittent pain, bilaterally, surrounding the patella and stiffness in the morning.  On physical examination, range of motion, without objective evidence of pain or loss of motion on three repetitive movements, consisted of extension to 0 degree and flexion to 135 degrees.  No ankylosis, edema, effusion, instability, crepitus, weakness, redness, heat, abnormal movement, guarding or constitutional signs of inflammatory arthritis were shown.  There was also no significant evidence of Osgood-Schlatter on examination.  X-rays, weight-bearing, revealed old Osgood-Schlatter disease with calcification at the anterior tibia of the right knee and negative left knee examination.  The diagnosis was history of Osgood-Schlatter disease occurring prior to service with negative radiographs and essential normal knee examination.  The examiner therefore concluded that there was no current evidence of a knee condition caused by service.

With regard to Achilles tendonitis, the October 2009 VA examiner notes that service treatment records from 2004 to 2005 showed complaints of bilateral calf pain, intermittently, with prolonged running and probable tendinitis of the Achilles.  The Veteran stated this condition initially started on one side and now involved both; however, it was noted his symptoms generally were only present with attempts at sprinting or running at which time he described fatigability with lack of endurance and intermittent pain.  Otherwise, he had no symptoms at rest with the exception of stiffness, bilaterally, at the heels or tendons.  On physical examination, range of motion, without loss of motion on three repetitive movements or objective evidence of pain, consisted of dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was mild tenderness to palpation at the base of the left toe only.  There was no evidence of crepitus, bilaterally, ankylosis, calluses or unusual shoe wear pattern, constitutional signs of inflammatory arthritis, objective evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding.  Arches appeared normal with no abnormal curvature of Achilles tendon.  X-rays of the ankles were negative.  The diagnosis was remote history of bilateral Achilles tendonitis with negative radiographs and no current evidence of condition.

Accordingly, in the absence of competent medical evidence of a bilateral hearing loss disability, a bilateral knee disability, or bilateral Achilles tendonitis, the criteria for establishing service connection have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim for service connection); 38 C.F.R. § 3.303.

The Board acknowledges that service treatment records reflect the Veteran's complaints of painful and swollen right knee in 2003, as well as assessments of Achilles tendonitis with complaints of bilateral calf pain in 2004 and 2005.  However, VA regulations require that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  The Veteran has reported only intermittent symptoms of lower leg pain or symptoms, and therefore, continuity of symptomatology since service is not established.  38 C.F.R. § 3.303(b).  In this regard, on various subsequent occasions, including during an April 2004 flight physical examination, the Veteran denied knee trouble or swollen or painful joints.  More recently, he again denied history of knee trouble (e.g. locking, giving out, pain or ligament injury, etc.) on an April 2009 physical examination.

Lay testimony regarding the Veteran's observable symptoms is competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his noise exposure in service or symptoms of pain and discomfort in his lower legs.  However, military noise exposure itself does not support a finding of a hearing loss disability.  The diagnosis of a hearing loss disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  However, audiometric and speech discrimination ability testing conducted in October 2009 shows that the Veteran does not have a bilateral hearing loss disability for VA purposes.  

Furthermore, the claimed bilateral knee disability and bilateral Achilles tendonitis are not apparent from clinical examinations, and the existence of any such malady turns on what is not observable, namely. whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent diagnosis or an etiological opinion in medical matters here.  Moreover, substantial weight is given to the opinion of the October 2009 VA examiner who is a physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Although the Veteran has reported intermittent lower leg pain, a symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62   (Fed. Cir. 2001).  No underlying pathology relating to the reported lower leg pain has been currently diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, bilateral lower leg pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the probative evidence of record does not show a current bilateral hearing loss disability for VA purposes, a bilateral knee disability, or bilateral Achilles tendonitis, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for right Achilles tendonitis is denied.

Entitlement to service connection for left Achilles tendonitis is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


